        Case 4:17-cr-00009-BMM Document 43 Filed 07/22/20 Page 1 of 5




                  THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                              CR-17-9-GF-BMM

                          Plaintiff,
     vs.                                                     ORDER

 CHRISTOPHER CRAIG JOHNSON,

                         Defendant.


      Defendant Christopher Craig Johnson (“Johnson”) pleaded guilty to

possession with intent to distribute heroin. (Doc. 17 at 2.) The Court sentenced

Johnson in November 2018 to 120 months custody, with credit for time served of

199 days. (Doc. 30 at 2.) The Court received a letter from Johnson on May 20,

2020. (Doc. 33.) Johnson advised the Court that he believes that he was entitled to

14 months of time-served credit that he did not receive. (Id. at 1.) Johnson asked

the Court if it is possible to get those 14 months counted towards his sentence and,

if it is, how he should go about doing that. (Id. at 1-2.)




                                            1
           Case 4:17-cr-00009-BMM Document 43 Filed 07/22/20 Page 2 of 5



          The Court recognized that many factors affect whether certain custody time

may count towards time-served credit. (Doc. 34.) The Court construed Johnson’s

letter (Doc. 33) as a Motion to Amend Judgment and asked the Federal Defenders’

Office to assist Johnson with his request. The Federal Defenders filed a brief in

support of Johnson’s letter, stating that the Court should credit Johnson for the

time he spent in custody if that time was not credited to any other sentence. (Doc.

39.)

          The Government responded in opposition Johnson’s request. (Doc. 42.) The

Government called into question this Court’s decision to construe Johnson’s letter

as a motion to amend judgment. (Doc. 42 at 2.) The Government noted that the

Court should not recharacterize a pro se litigant’s motion as a 28 U.S.C. § 2255

motion unless the court informs the litigant of its intent to do so. Castro v. United

States, 540 U.S. 375, 377 (2003), see also United States v. Seesing, 234 F.3d 456,

464 (9th Cir. 2001). The Government also points out that Johnson waived his right

to appeal and collaterally attack his sentence in this case. (Doc. 17 at 6-7; Doc. 41

at 34.)

          The Government also raised multiple issues with Johnson’s request. First,

judicial review of the Bureau of Prisons’ (“BOP”) determination of credit for time

served is not appropriate until the prisoner has exhausted his administrative

remedies. Chua Han Mow v. United States, 730 F.2d 1308, 1313-14 (9th Cir.


                                            2
        Case 4:17-cr-00009-BMM Document 43 Filed 07/22/20 Page 3 of 5



1984). Johnson has not demonstrated exhaustion. (Doc. 42 at 2.) Further, even if

Johnson had exhausted his administrative remedies, this Court’s jurisdiction to

review Johnson’s challenge is in question. Judicial review of a challenge to the

execution of a sentence, rather than a challenge to the propriety of a judgment, falls

under 28 U.S.C. § 2241 and must be addressed by the district court where the

prisoner is confined. See United States v. Giddings, 740 F.2d 770, 772 (9th Cir.

1984.) Johnson is confined outside of this Court’s district in Louisiana at the

United States Penitentiary, Pollock. If Johnson believes his sentence is wrong, he

may attempt the remedy the issue through the BOP and, if he still believes his

sentence computation is wrong after exhausting those remedies, he may file a

habeas petition in the jurisdiction where he is confined.

      Even if the Court appropriately recharacterized Johnson’s letter as a motion

to amend judgment, if Johnson could appeal and collaterally attack his sentence, if

Johnson had exhausted his administrative remedies, and if this Court had

jurisdiction to review Johnson’s sentence, Johnson is not entitled to additional

credit for time served. Johnson’s Presentence Investigation Report makes clear that

Johnson committed multiple crimes between 2015 and 2017 for which he was

serving time until he was taken into federal custody.

      Law enforcement stopped Johnson in Everett, Washington, on May 19,

2015. (PSR ¶ 56.) Johnson had 36 grams of heroin, a fake handgun, and numerous


                                          3
        Case 4:17-cr-00009-BMM Document 43 Filed 07/22/20 Page 4 of 5



other items. Then, on September 18, 2015, law enforcement found Johnson in

possession of four grams of methamphetamine. (PSR ¶ 57.) On May 3, 2016, law

enforcement in Seattle, Washington, found Johnson in possession of approximately

80 grams of heroin and 27 grams of methamphetamine. (PSR ¶ 58.) Later that

same month, law enforcement in Everett, Washington, found Johnson in

possession of over 200 grams of heroin and 12 grams of methamphetamine. (PSR

¶ 59.) Numerous courts sentenced Johnson to various terms of custody for those

offenses. The sentencing courts generally ran the sentences concurrent to one

another and generally permitted Johnson to serve the remainder of his state court

sentences in federal custody. (See PSR ¶¶ 56-59.)

      Johnson committed the offense to which he pleaded guilty in this case after

he was stopped by law enforcement on May 19, 2015, but before he was stopped

by law enforcement on September 18, 2015. (PSR ¶¶ 8-16.) Johnson came to Great

Falls to distribute methamphetamine and heroin. Detectives attributed

approximately 80 grams of actual methamphetamine and 18 grams of heroin to

Johnson. (PSR ¶ 16.) A grand jury indicted Johnson for this crime on February 2,

2017. (Doc. 1.)

      Johnson resolved his numerous Washington state cases throughout 2017

and, at the conclusion of those cases, the United States filed a Petition for a Writ of

Habeas Corpus for Johnson to appear in the District of Montana. (Doc. 8.) Johnson


                                           4
        Case 4:17-cr-00009-BMM Document 43 Filed 07/22/20 Page 5 of 5



appeared on his Indictment in this District on May 31, 2018. (Doc. 11.) Pursuant to

his state judgments, Johnson was incarcerated on his state-court sentences during

that entire time period.

      Accordingly, IT IS HEREBY ORDERED that, to the extent the Court’s

Order dated May 27, 2020 (Doc. 34) recharacterized Johnson’s letter into a

28 U.S.C. § 2255 motion, that Order is hereby AMENDED to not do so.

      IT IS FURTHER ORDERED that the relief Johnson requests in his letter

to this Court dated May 20, 2020 (Doc. 33) is DENIED. If Johnson remains

convinced that his sentence proves incorrect, he may proceed by contacting the

BOP and/or the court in the district where he is being detained.

      DATED this 22nd day of July, 2020.




                                         5
